994 So.2d 958 (2008)
Joseph Bryon ADAMS
v.
STATE of Alabama.
CR-06-2045.
Court of Criminal Appeals of Alabama.
February 1, 2008.
Joseph Bryon Adams, pro se.
Troy King, atty. gen., and John J. Davis, asst. atty. gen., for appellee.
BASCHAB, Presiding Judge.
The appellant, Joseph Bryon Adams, alleges that, in May 2006, he pled guilty to felony driving under the influence ("felony DUI") and that, on June 15, 2006, the trial court sentenced him to serve a term of five years in prison. He did not appeal his conviction. On June 12, 2007, the appellant filed a Rule 32 petition, challenging his conviction. After the State responded, the circuit court summarily dismissed the petition. This appeal followed.
The appellant argues that the trial court improperly sentenced him for felony DUI because one of the three prior DUI convictions it used to enhance his sentence was not valid. Specifically, he contends that *959 the trial court used a 1983 DUI conviction from the City of Calera to enhance his sentence, but he did not actually have a 1983 DUI conviction from the City of Calera. He also argues that his trial counsel rendered ineffective assistance because he did not investigate the prior DUI convictions that were used to enhance his sentence. The State did not specifically refute the appellant's claims. Also, in its order dismissing the petition, the circuit court did not specifically address the claims. Because the appellant's claims that the trial court improperly used a 1983 DUI conviction from the City of Calera to enhance his sentence and that his trial counsel rendered ineffective assistance could be meritorious, the circuit court erred in not addressing them.
Accordingly, we remand this case to the circuit court for that court to make specific, written findings of fact concerning those claims. On remand, the circuit court may require the State to respond specifically to the appellant's contentions and/or may conduct an evidentiary hearing. On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 56 days after the release of this opinion. The return to remand shall include the circuit court's written findings of fact and, if applicable, the State's response and/or a transcript of the evidentiary hearing.[1]
REMANDED WITH INSTRUCTIONS.[*]
McMILLAN, SHAW, WISE, and WELCH, JJ., concur.
NOTES
[1]  Because of our disposition of this case, we pretermit discussion of the remaining claims the appellant raises in his brief to this court.
[*]  Note from the reporter of decisions: On May 23, 2008, on return to remand, the Court of Criminal Appeals dismissed the appeal, without opinion.